Title: To George Washington from Francisco Rendón, 31 July 1781
From: Rendón, Francisco
To: Washington, George


                  
                     Sir
                     Philadelphia July 31st 1781.
                  
                  I have the Satisfaction to acknowledge the receipt of both Letters, Your Excellency did me the honor to write under the dates of  21st Ulto and 13th Instt.  The first Congratulates me on the happy Event acquired by the Glorious Arms of the King my Master by the Conquest of Pensacola.  and in the Second Your Excellency acquaint me to have received my Letter of the 14th and also, all the Articles mention’d in the List which went Inclosed in it.
                  I now give Your Excellency my most respectfull thanks for the Sincere remostration of Joy on the good Exit of that Conquest, as well for having done me the honor to accept the Small token of my respects which I took the Liberty to present Your Excellency with.
                  I have the pleasure of announcing Your Excly Mrs Washington’s perfect State of health, with whom I have had the Honor to have dined at different periods while her Stay in this City, and Yesterday Spent the afternoon in German Town, at Mr McClenahan’s Seat in Company of diverse Ladys and Gentlemen having after Dinner and Tea were done repaired to this Place, enjoin the same good Health.  I remain with the utmost respect—Sir Your Excellencys most Obedt and most Hble Servt
                  
                     Francisco Rendon
                  
               